DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 7/6/2022 has been fully considered. Claims 4-6 and 18 are cancelled, claims 15-17 and 19-20 are withdrawn and claims 1-3, 7-17 and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2017/0121838) in view of Tatebe et al (US 2017/0121837) as evidenced by Kirby Jr. (US 3,058,855).

Regarding claim 1, Tatebe ‘838 discloses a colored anodized film comprising an aluminum alloy substrate (paragraph [0020]), an anodized layer formed from the aluminum alloy substrate (paragraph [0020]), pores of the anodized layer filled with dye particles (paragraphs [0024] and [0026]), wherein the dye particles comprise organic dye (paragraph [0024]) and wherein the type of colorant depending on a desired final color finish of the anodic film (paragraph [0055]).
Organic dye would intrinsically be capable of bonding to binding sites on the walls of the pores as evidenced by col. 7, line 72-col. 8, line 15 of Kirby Jr. Also, paragraph [0032] of Applicant’s Specification states that organic dyes are capable of binding to numerous sites on pore walls.
	

    PNG
    media_image1.png
    416
    504
    media_image1.png
    Greyscale


Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising between about 1 weight% to about 10 weight% of divalent metal cations and anions that occupy at least some of the bindings sites.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]) and nickel acetate added to the pores for sealing the pores (paragraph [0046]).
This reads on the claimed amount of divalent metal cations in the anodized layer. The nickel acetate being added to the pores reads on the claimed anions that occupy at least some of the binding sites as the acetate would react with the aluminum on the pore walls to form aluminum acetate.

It would have been obvious to one of ordinary skill in the art having the teachings of Tatebe ‘838 and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the amount of zinc of Tatebe ‘837 in the pores of the anodized layer of Tatebe ‘838 because having the required amount of zinc provides the desired substrate hardness (paragraph [0031] of Tatebe ‘837).

It would have been obvious to one of ordinary skill in the art having the teachings of Tatebe ‘838 and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the nickel acetate of Tatebe ‘837 in the pores of the anodized layer of Tatebe ‘838 because having the required nickel acetate in the pores provides enhanced corrosion resistance for the anodized layer (paragraph [0046] of Tatebe ‘837).

Regarding claim 2, Tatebe ‘838 does not appear to disclose the colored anodized film comprising the L* value in a CIE L*a*b* color space to be between 50 to 100.
However, it would have been obvious to one of ordinary skill in the art to choose the colorant in Tatebe in order to provide the L* value to be between 50 to 100 because one would do so in order to provide the desired final color finish of the anodic film (paragraph [0055] of Tatebe ‘838).

Regarding claim 3, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the divalent metal cations being zinc.

Regarding claim 8, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising between about 1 weight% to about 10 weight% of divalent metal cations.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).
This reads on the claimed amount of divalent metal cations in the anodized layer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2017/0121838) in view of Tatebe et al (US 2017/0121837) as evidenced by Kirby Jr. (US 3,058,855) in further view of Cabot 2011/02843838).

Regarding claim 7, Tatebe ‘838 and Tatebe ‘837 are relied upon as described above.

Tatebe ‘838 and Tatebe ‘837 do not appear to explicitly disclose the anodized aluminum substrate comprising anions comprising silicate.

However, Cabot discloses the anodized aluminum alloy substrate comprising silicate sealing where silicate ions react with aluminum oxide in the pores of an anodic coating to form aluminum silicate (paragraph [0017]).
The silicate sealing where silicate ions react with aluminum oxide to form aluminum silicate reads on the claimed anions that occupy at least some of the binding sites as the reaction of silicate with aluminum oxide provides silicate on the pore walls which would occupy some of the binding sites on pore walls.

It would have been obvious to one of ordinary skill in the art having the teachings of Tatebe ‘838, Tatebe ‘837 and Cabot before him or her, to modify the anodized aluminum substrate of Tatebe ‘838 and Tatebe ‘837 to include the silicate ions of Cabot in the pores of the anodized layer of Tatebe ‘838 and Tatebe ‘837 because having silicate ions in the pores of anodic coatings provides enhanced corrosion resistance of anodic coatings on aluminum (paragraph [0017] of Cabot).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebe et al (US 2017/0121838) in view of Tatebe et al (US 2017/0121837) as evidenced by Kirby Jr. (US 3,058,855).

Regarding claim 9, Tatebe ‘838 discloses a colored anodized film comprising an aluminum alloy substrate (paragraph [0020]), an anodized layer formed from the aluminum alloy substrate (paragraph [0020]), pores of the anodized layer filled with dye particles (paragraphs [0024] and [0026]), wherein the dye particles comprise organic dye (paragraph [0024]) and wherein the type of colorant depending on a desired final color finish of the anodic film (paragraph [0055]).
Organic dye would intrinsically be capable of bonding to binding sites on the walls of the pores as evidenced by col. 7, line 72-col. 8, line 15 of Kirby Jr. Also, paragraph [0032] of Applicant’s Specification states that organic dyes are capable of binding to numerous sites on pore walls.
Tatebe ‘838 does not appear to disclose the colored anodized film comprising the L* value in a CIE L*a*b* color space to be between 50 to 100.
However, it would have been obvious to one of ordinary skill in the art to choose the colorant in Tatebe in order to provide the L* value to be between 50 to 100 because one would do so in order to provide the desired final color finish of the anodic film (paragraph [0055] of Tatebe ‘838).


    PNG
    media_image1.png
    416
    504
    media_image1.png
    Greyscale


Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising between about 1 weight% to about 10 weight% of divalent metal cations and anions that are bonded to binding sites at pore walls defining the pores.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]) and nickel acetate added to the pores for sealing the pores (paragraph [0046]).
The at least 4% by weight of zinc reads on the claimed amount of divalent metal cations in the anodized layer. The nickel acetate being added to the pores reads on the claimed anions that occupy at least some of the binding sites as the acetate would react with the aluminum on the pore walls to form aluminum acetate.

It would have been obvious to one of ordinary skill in the art having the teachings of Tatebe ‘838 and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Tatebe ‘838 to include the nickel acetate of Tatebe ‘837 in the pores of the anodized layer of Tatebe ‘838 because having the required nickel acetate in the pores provides enhanced corrosion resistance for the anodized layer (paragraph [0046] of Tatebe ‘837).

It would have been obvious to one of ordinary skill in the art having the teachings of Tatebe ‘838 and Tatebe ‘837 before him or her, to modify the anodized aluminum alloy substrate of Cabot to include the amount of zinc of Tatebe ‘837 in the pores of the anodized layer of Tatebe ‘838 because having the required amount of zinc provides the desired substrate hardness (paragraph [0031] of Tatebe ‘837).

Regarding claim 10, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the divalent metal cations within the pores decreasing from an external surface of the metal oxide layer and towards the metal substrate.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).
The at least 4% by weight of zinc reads on the claimed amount of divalent metal cations within the pores decreasing from an external surface of the metal oxide layer and towards the metal substrate as the absorption of the dye would provide more of the dye at the surface of the metal oxide layer and less dye closer to the metal substrate.

Regarding claim 11, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising anions that are bonded to binding sites at pore walls defining the pores limit the number of binding sites available for bonding to the dye particles.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising nickel acetate added to the pores for sealing the pores (paragraph [0046]).
The nickel acetate being added to the pores reads on the claimed anions that are bonded to binding sites at pore walls defining the pores limit the number of binding sites available for bonding to the dye particles as the acetate would react with the aluminum on the pore walls to form aluminum acetate.

Regarding claim 12, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anions comprising acetates.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising nickel acetate added to the pores for sealing the pores (paragraph [0046]).
The nickel acetate being added to the pores reads on the claimed anions that are bonded to binding sites at pore walls defining the pores as the acetate would react with the aluminum on the pore walls to form aluminum acetate.

Regarding claim 13, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising the divalent metal cations comprising zinc.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).
The at least 4% by weight of zinc reads on the claimed amount of divalent metal cations in the anodized layer. 

Regarding claim 14, Tatebe ‘838 does not appear to explicitly disclose the anodized aluminum substrate comprising the anodized layer comprising between about 1 weight% to about 10 weight% of divalent metal cations.

However, Tatebe ‘837 discloses an anodic film (Abstract) comprising the aluminum alloy being anodized and including at least 4% by weight of zinc (paragraph [0032]).
The at least 4% by weight of zinc reads on the claimed amount of divalent metal cations in the anodized layer. 

Response to Arguments
Applicant’s arguments, see page 7, filed 7/6/2022, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections have been withdrawn. 

Applicants argue that Tatebe ‘837 does not disclose anions occupying some of the binding sites and that nickel acetate seals the pores in regard to claim 1.

The Examiner disagrees and notes that one of ordinary skill in the arty would consider the acetate ion of nickel acetate to be an anion that occupies some of the binding sites as paragraph [0032] of Applicant’s Specification states that anions such as acetates compete with the dyes for binding sites. Based on this reason, the acetate ions of nickel acetate would read on the claimed anions occupying some of the binding sites.

Applicants argue that Cabot does not cure the deficiencies of Tatebe ‘838 and Tatebe ‘837.

The Examiner disagrees and notes that Cabot is a teaching reference used to teach silicate anions.

However, note that while Cabot does not disclose all the features of the present claimed invention, Cabot is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely silicate anions, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that Tatebe ‘837 does not disclose anions occupying some of the binding sites and that nickel acetate seals the pores in regard to claim 9.

The Examiner disagrees and notes that one of ordinary skill in the arty would consider the acetate ion of nickel acetate to be an anion that occupies some of the binding sites as paragraph [0032] of Applicant’s Specification states that anions such as acetates compete with the dyes for binding sites. Based on this reason, the acetate ions of nickel acetate would read on the claimed anions occupying some of the binding sites.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785